Citation Nr: 1701081	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  11-14 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Army from November 1971 to November 1973.  He also served on reserve duty in the National Guard, including active duty for training from May 1983 to June 1983.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In July 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

These issues were previously remanded by the Board in August 2014 for further development.  They have been returned to the Board for further review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that there has not been complete and adequate compliance with the prior remand directives to allow for a decision to be entered.  The United States Court of Appeals for Veterans Claims (Court) has held that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board therefore stresses the importance of carefully following the directives of this remand in order to allow for a final resolution of this issue.  

In its August 2014 remand, the Board requested addendum opinions on the nature and etiology of the Veteran's bilateral hearing loss and tinnitus, which the Veteran was afforded in September 2014.  The Board specifically instructed the examiner to take into account and comment on the Veteran's credible testimony regarding the noise level in his civilian workplace and all other lay statements.  The September 2014 examiner noted speaking to the Veteran about his noise exposure during and after active duty service, but her opinion did not reflect consideration of any of the prior lay statements from the Veteran or others.  

The September 2014 examiner's opinion was also appears to have been based on inaccurate factual information.  A medical opinion based on an inaccurate factual premise has limited, if any, probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In its remand, the Board instructed the examiner to consider any threshold shifts noted on the entrance and separation physical examinations, to include those not in the conversational voice range.  In the 6000 Hz range, the Veteran's hearing test results in his November 1971 entrance examination were 35 dB in the right ear and 60 dB in the left ear and the results in his September 1973 separation examination were 55 dB in the right ear and 35 dB in the left ear.  With regard to the left ear, the September 2014 examiner said that the threshold shift was from 60 dB to 30 dB, which is roughly accurate.  However, with regard to the right ear, the examiner said that the threshold shift was from 35dB to 20 dB, which is inaccurate.  

The September 2014 examiner then based her opinion entirely on a perceived lack of significant threshold shift during military service.  As stated above, with regard to the right ear, that rationale is based on inaccurate information.  Moreover, with regard to both ears, in both Hensley v. Brown, 5 Vet. App. 155, 160 (1993) and Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), the Court found that the absence of hearing loss disability in service is not necessarily fatal to a claim for compensation for post-service hearing loss disability.

In addition, the September 2014 examiner deemed every one of the Veteran's hearing test results invalid and declined to provide them but did not provide an adequate rationale for this determination.  

For all of the above reasons, the September 2014 examination is inadequate for rating purposes and remand is warranted to obtain adequate opinions.

The Veteran testified during the July 2012 hearing that he sought treatment for his hearing loss in the summer of 1983 and was told that nothing could be done.  Such early documentation of a report of hearing loss is potentially of significant probative value, but there is no record of VA attempting to obtain it.  On remand, the AOJ should contact the Veteran to identify the VA facility at which he sought treatment so that the AOJ may attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran to identify any VA facility from which he sought treatment for his hearing loss in 1983.  The AOJ should obtain copies of all pertinent, outstanding records from that VA Medical Center and its associated clinics.  All attempts to obtain records should be documented in the claims folder.  

2.  Arrange for the Veteran to have an examination by a qualified audiologist for the purpose of determining the current nature and likely etiology of any hearing loss and tinnitus.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  All appropriate testing should be conducted, and the examiner must provide an opinion as to whether it is as likely as not (that is, a probability of 50 percent or greater) that any current hearing loss or tinnitus had its origin in service (including the Veteran's 1983 period of active duty for training) or is in any way related to the Veteran's active service, including whether the Veteran's tinnitus is related to his hearing loss.  In responding the examiner is asked to indicate whether there is other likely etiology of hearing loss or tinnitus, if unrelated to service, to include advancing age, infection, or other cause.  

In reaching these determinations, the examiner must take into account and discuss the Veteran's credible lay statements regarding the noise level in his civilian occupations and all other lay statements, including lay statements from those who served with the Veteran in 1983.  The examiner must also take into account and discuss any threshold shifts noted on the 1971 entrance and 1973 separation physical examinations, specifically including the shift from 35 dB to 55 dB in the 6000 Hz range in the right ear.  

The examiner is advised that a finding that the Veteran's hearing loss was not significant enough to be considered disabling at separation is not, by itself, a sufficient rationale for an opinion that a relationship to service is less likely than not.  

The rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  The examiner is advised that the Veteran is competent to report symptoms and treatment and that his lay statements must be taken into account in formulating the opinion

3.  The AOJ must ensure that the examiner's report complies with this remand and answers the questions presented in the request.  The AOJ must also ensure that the examiner documents consideration of the electronic claims file, including any records contained in Virtual VA and VBMS.  If the report is insufficient, the AOJ must return it to the examiner for necessary corrective action.

4.  After undertaking any other appropriate development, the AOJ shall readjudicate the issues on appeal.  If the AOJ does not fully grant any benefit sought, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

